2021 UT App 42



               THE UTAH COURT OF APPEALS

                       LILLIAN ACKLEY,
                          Petitioner,
                               v.
                LABOR COMMISSION AND LOWE’S,
                        Respondents.

                             Opinion
                        No. 20190806-CA
                       Filed April 15, 2021

                Original Proceeding in this Court

          Stony Olsen and Michael G. Belnap, Attorneys
                         for Petitioner
       Mark D. Dean and Kristy L. Bertelsen, Attorneys for
                     Respondent Lowe’s

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
    in which JUDGE RYAN M. HARRIS and SENIOR JUDGE KATE
                     APPLEBY concurred. 1

CHRISTIANSEN FORSTER, Judge:

¶1      Lillian Ackley challenges the denial of workers’
compensation benefits, asserting that the Utah Labor
Commission (Commission) erred when it determined that she
failed to show that her workplace activities constituted the legal
cause of her injuries. She argues that the Commission should
have evaluated her accident and injury as an idiopathic fall. We
agree with Ackley, set aside the Commission’s decision, and

1. Senior Judge Kate Appleby began work on this case as an
active member of the Utah Court of Appeals. She completed her
work as a senior judge sitting by special assignment as
authorized by law. See generally Utah R. Jud. Admin. 11-201(6).
                    Ackley v. Labor Commission


instruct it to revisit Ackley’s claim under the idiopathic fall
doctrine.


                         BACKGROUND

¶2     While working in the paint department near a key-
making machine at Lowe’s, a home improvement store, in
December 2014, Ackley was attaching a sticker to a hammer that
was to be placed on a shelf. She had a ganglion cyst on the third
finger of her right hand, a condition she had been diagnosed
with in 2010. 2 As Ackley was holding the hammer with her right
hand, the tool started to slip, and she grasped it more tightly,
causing extreme pain. She lost consciousness and fell down,
hitting her head and shoulders on the concrete floor. 3 Following
the accident, Ackley was diagnosed with a closed head injury, a
torn rotator cuff in her right shoulder, a non-healing scalp lesion,
hearing loss, and left-shoulder pain. Ackley had surgery to
repair her torn rotator cuff, and the injury to her ear eventually
prompted the need for a hearing aid. Doctors who evaluated
Ackley agreed that the fall led to the injuries identified above.
After an evaluation, the Lowe’s medical consultant did not
specify the cause of Ackley’s fall but opined that certain
medications she was taking may have caused dizziness.


2. “Ganglion cysts are noncancerous lumps that most commonly
develop along the tendons or joints of [an individual’s] wrists or
hands. . . . Ganglion cysts are typically round or oval and are
filled with a jellylike fluid. . . . Ganglion cysts can be painful if
they press on a nearby nerve.” Ganglion cyst, Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/ganglion-cyst/s
ymptoms-causes/syc-20351156 [https://perma.cc/4B3L-KM7N].

3. Ackley also reported that a “small piece of metal,” which she
believed was debris that had fallen on the floor from the key-
making machine, was extracted from her scalp at a later date.



20190806-CA                      2                 2021 UT App 42
                    Ackley v. Labor Commission


¶3    In April 2018, Ackley filed a claim for benefits with the
Commission, alleging that her work activities led to her injuries.
Lowe’s did not dispute that she fell and was injured at work but
argued that the fall was caused by a preexisting condition—the
rupture of the ganglion cyst. Citing Allen v. Industrial
Commission, 729 P.2d 15 (Utah 1986), Lowe’s argued that
Ackley’s claim for benefits was “contingent on her
demonstrating that her work activities leading up to her fall not
only triggered the fall, but also involved extraordinary and
unusual exertion.”

¶4     After a hearing, an administrative law judge (ALJ) found
that Ackley was injured when she gripped the hammer and
experienced intense pain associated with irritation to the
ganglion cyst, causing her to black out and fall. The ALJ agreed
with Lowe’s that under Allen, Ackley bore the burden of
demonstrating that her workplace activities both medically and
legally caused the injuries for which she sought workers’
compensation benefits. See id. at 25, 27 (explaining that “[t]o
meet the legal causation requirement, a claimant with a
preexisting condition must show that the employment
contributed something substantial to increase the risk he already
faced in everyday life because of his condition” and that
“[u]nder the medical cause test, the claimant must show by
evidence, opinion, or otherwise that the stress, strain, or exertion
required by his or her occupation led to the resulting injury or
disability”). The ALJ concluded that although Ackley had shown
medical causation, she failed to demonstrate legal causation
because the exertion of gripping a hammer is “both usual and
ordinary” and “comparable to the exertion associated with
typical nonemployment activities.” Accordingly, the ALJ denied
Ackley’s claim for benefits.

¶5     Ackley filed a motion for review of the ALJ’s decision
with the Commission. She argued that the ALJ erred in focusing
only on the act of gripping the hammer as the cause of her
injuries rather than the entirety of the accident:



20190806-CA                     3                  2021 UT App 42
                    Ackley v. Labor Commission


      The industrial accident encompasses the entire
      event, not just the initial impetus. Indeed, if just the
      initial impetus, such as gripping a hammer or
      pressing a button, were the only events considered
      and an injured worker had to prove legal and
      medical causation for the initial impetus only and
      not the resulting events or injuries, then hardly any
      injured worker would ever recover.

The Commission rejected Ackley’s arguments and affirmed the
ALJ’s decision, stating that “the absence of a legal causal
connection between Ms. Ackley’s employment and the intense
right-hand pain she cited as the reason for losing consciousness
and falling to the floor severs any causal connection between her
work activity of gripping the hammer and her subsequent
injuries from falling.” The Commission also rejected the
applicability of the idiopathic fall doctrine to Ackley’s claim,
noting that the doctrine requires a worker to fall “because of
strictly idiopathic factors rather than a pre-existing condition
aggravated by a work activity.” See 1 Lex K. Larson, Larson’s
Workers’ Compensation Law § 7.04[1][b] (2020) (explaining that an
idiopathic fall is one caused by an employee’s preexisting
internal weakness or disease). 4

¶6     Ackley filed a motion for reconsideration. Citing Tavey v.
Industrial Commission, 150 P.2d 379 (Utah 1944), the seminal Utah
case for the idiopathic fall doctrine, for the proposition that an
injury sustained by an employee who becomes dizzy or
unconscious and falls is compensable, Ackley urged the
Commission to reconsider its decision “because Utah courts


4. The Workers’ Compensation Act does not define “idiopathic.”
But the dictionary defines “idiopathic” as “arising
spontaneously or from an obscure or unknown cause” or as
“peculiar to the individual.” See Idiopathic, Webster’s Third Int’l
Dictionary (2002).



20190806-CA                     4                  2021 UT App 42
                    Ackley v. Labor Commission


have stated that a fall, regardless of the cause of the fall, is an
accident by itself.” In its order denying this motion, the
Commission noted that “even though Ms. Ackley did not clearly
raise the idiopathic fall doctrine in her motion for review, the
Commission still considered such theory as part of its analysis
and addressed it.” The Commission reiterated that Ackley’s act
of gripping the hammer did not involve “unusual or
extraordinary exertion” sufficient “to serve as a legal connection
between [Ackley’s] injuries and employment”: “The cause of the
fall was idiopathic in nature as it was due to risk personal to Ms.
Ackley rather than an unusual or extraordinary exertion
required by her employment.” But even though the Commission
described the fall as idiopathic, it proceeded to consider Ackley’s
injury by analyzing whether it was caused by work-related
exertion. Ultimately, the Commission determined that any
increased risk of injury Ackley faced was because of her
ganglion cyst and not because of any workplace requirement.
“[T]he work-related element of gripping the hammer was
ultimately deemed insufficient to causally connect Ms. Ackley’s
fall to her employment because the increased risk of injury was
supplied by her pre-existing right hand condition rather than
workplace factors.” Ackley now seeks review of the
Commission’s decision.


              ISSUE AND STANDARD OF REVIEW

¶7     On review we address only one issue: whether the
Commission erred in rejecting the applicability of the idiopathic
fall doctrine to Ackley’s workplace accident. 5 She argues that the


5. On judicial review, the Commission contends that Ackley did
not timely raise the applicability of the idiopathic fall doctrine.
We disagree. Even if Ackley did not clearly raise the issue in her
initial motion for review, she definitely raised the issue in her
first motion for reconsideration, and the Commission ruled on
                                                    (continued…)


20190806-CA                     5                 2021 UT App 42
                     Ackley v. Labor Commission


Commission erred in applying Allen v. Industrial Commission, 729
P.2d 15 (Utah 1986), and instead should have applied the
idiopathic fall doctrine and concluded that she established the
requisite legal causal link between her employment and her
injuries. “Whether the . . . Commission correctly or incorrectly
denied benefits is a traditional mixed question of law and fact.”
Intercontinental Hotels Group v. Utah Labor Comm’n, 2019 UT 55,
¶ 6, 448 P.3d 1270 (quotation simplified). However, the ultimate
question posed here is the legal effect of the facts. And in the
context of a legal-cause analysis in fall cases, the legal effect of a
given set of facts depends on whether the injury was caused by
an employee’s employment and employs “an objective legal
standard that we are in a better position to analyze than the
Commission.” Murray v. Utah Labor Comm’n, 2013 UT 38, ¶ 40,
308 P.3d 461. Thus, our review is non-deferential. See id. ¶¶ 40,
48. 6




(…continued)
that argument on its merits. Accordingly, we perceive no
preservation or timeliness problems in the manner in which
Ackley brought the issue to the Commission’s attention.

6. Ackley also argues that the Commission erred in refusing to
consider her fall as an accident regardless of cause. While Ackley
articulates this as a separate issue, it is in fact an alternative
formulation of her idiopathic fall argument. But as we explain, in
idiopathic fall situations, an employee must demonstrate a
causal connection between employment and injury. We therefore
reject this claim on the merits. Ackley also argues that the
Commission violated the Utah Constitution in applying the
heightened standard of legal causation articulated in Allen v.
Industrial Commission, 729 P.2d 15 (Utah 1986), to her claim.
Because we conclude that the Commission erred by not applying
the idiopathic fall doctrine and set aside the Commission’s
                                                      (continued…)


20190806-CA                      6                  2021 UT App 42
                    Ackley v. Labor Commission


                            ANALYSIS

  I. To be compensable, workplace injuries must result from an
     accident arising out of and in the course of employment.

¶8    Ackley argues the Commission erred when it denied her
claim for compensation benefits under the Utah Workers’
Compensation Act. An injured employee is entitled to benefits if
the employee is “injured . . . by accident arising out of and in the
course of the employee’s employment.” See Utah Code Ann.
§ 34A-2-401(1) (LexisNexis 2019). Thus, the statute sets forth two
prerequisites to establish entitlement to benefits. First, the
employee bears the burden of proving he or she was injured “by
accident.” See id. Second, the language “arising out of and in the
course of the employee’s employment,” see id., requires the
employee to show “a causal connection between the injury and
the employment,” see Allen v. Industrial Comm’n, 729 P.2d 15, 18
(Utah 1986).

¶9     Our supreme court has clarified that the phrase “‘arising
out of’ . . . requires that an accident be caused, in some sense,
by an employee’s employment.” Intercontinental Hotels Group v.
Utah Labor Comm’n, 2019 UT 55, ¶ 9, 448 P.3d 1270. That
is, an “injury [is] compensable [if] it occurred while the
employee engaged in an activity connected to the employee’s
work responsibilities.” Id. ¶ 16. Furthermore, our supreme court
has interpreted “arising out of the employment” as referring “to
the origin or cause of the injury.” Id. ¶ 9–10 (quotation
simplified).

¶10 As to the “course of employment,” our supreme court has
stated that “an accident occurs in the course of employment if it
occurs in the time, place, and circumstances typical of the

(…continued)
decision on that basis, we need not address Ackley’s
constitutional argument.



20190806-CA                     7                  2021 UT App 42
                    Ackley v. Labor Commission


employee’s employment.” Id. ¶ 23 (quotation simplified). “To be
embraced within the ambit of ‘course of employment,’ the
injury must be received while the employee is carrying on the
work which he [or she] is called upon to perform or doing
some act incidental thereto.” Black v. McDonald’s of Layton, 733
P.2d 154, 156 (Utah 1987); accord Intercontinental Hotels, 2019 UT
55, ¶ 23.

¶11 Here, there is no dispute that Ackley sustained an injury
by accident in the course of her employment with Lowe’s. A fall
has long been accepted as the kind of unusual event that
qualifies as an “accident.” See Allen, 729 P.2d at 22 (“[A]n
accident is an unexpected or unintended occurrence that may be
either the cause or the result of an injury.”); see also Tavey v.
Industrial Comm’n, 150 P.2d 379, 381 (Utah 1944) (“‘Accident’ is
usually taken to mean an unforeseen happening or unexpected
mishap.”). And as the Commission’s order affirming the ALJ’s
decision stated, “It seems clear from the record that Ms. Ackley’s
head, left-ear, and shoulder injuries were accidental and that
they occurred in the course of her employment because she was
working for Lowe’s at the time.”

¶12 The crucial issue on appeal then is whether Ackley can
establish that the injuries she sustained from falling to the floor
arose out of her employment with Lowe’s. See Utah Code Ann.
§ 34A-2-401(1). And this question turns on whether there is a
“causal connection” between Ackley’s injury and her
employment. Murray v. Utah Labor Comm'n, 2013 UT 38, ¶ 44, 308
P.3d 461. In other words, “[t]he general rule concerning
causation is that an employee cannot recover for a physiological
malfunction which is not job-induced and which could have
happened as easily away from work as at work.” Kennecott Corp.
v. Industrial Comm’n, 675 P.2d 1187, 1191 (Utah 1983). Because
the employer must bear the cost for an injured worker, it follows
that there must be some causal connection between the
employment and the injury; the injury must have had its origin
in some risk incident to or connected with the employment or



20190806-CA                     8                 2021 UT App 42
                    Ackley v. Labor Commission


have followed from it as a natural consequence. See
Intercontinental Hotels, 2019 UT 55, ¶ 9 (stating that the accident
must have been “caused, in some sense, by an employee’s
employment”); see also Hernando County School Board v. Dokoupil,
667 So. 2d 275, 277 (Fla. Dist. Ct. App. 1995) (“The fact that the
claimant was in the course and scope of his employment when
he fell is insufficient; there must be some finding that the
employment created an increased risk of the fall itself or of the
injuries which resulted.”).

¶13 With respect to the causal connection, our supreme court
has adopted a two-part test that further requires a claimant to
establish that the conditions or activities of employment “were
both the medical cause and the legal cause” of the injury. See
Murray, 2013 UT 38, ¶ 45. Medical causation “requires that the
claimant prove the disability is medically the result of an
exertion or injury,” Allen, 729 P.2d at 27, and legal causation
requires proof that “an injury arose out of [and] in the course of
employment,” id. at 25; see also infra note 9. In this case, medical
causation is not at issue as there is no dispute that Ackley’s
right- and left-shoulder injuries, closed head injury, left-ear
injury—including hearing loss—and non-healing head wound
were medically caused by her shoulders and head hitting the
concrete floor. But the parties dispute whether the existence of
her cyst and the workplace conditions at Lowe’s were the legal
cause of Ackley’s injuries.

     II. Legal causation standards for workplace falls differ
                depending on the cause of the fall.

¶14 The ALJ and the Commission each analyzed Ackley’s
claim for benefits under Allen v. Industrial Commission, 729 P.2d
15 (Utah 1986), in which our supreme court discussed the
standard for assessing legal causation in cases where a worker
has a preexisting condition. But although Ackley’s cyst may
have been a preexisting condition that she brought with her to
the workplace, Ackley is not seeking benefits for any impairment



20190806-CA                     9                  2021 UT App 42
                    Ackley v. Labor Commission


or injury to her hand caused by gripping the hammer. 7 Rather,
she is seeking benefits for the shoulder, head, and ear injuries
caused by her fall. As explained below, workplace falls may
stem from several different causes, and the proper legal
causation analysis in workplace fall cases differs from the legal
causation analysis applied in other cases.

¶15 Allen’s legal cause inquiry focuses on whether a
workplace activity or exertion caused or contributed to the
injury or impairment. If the employee suffers from a preexisting
condition or has a preexisting injury, the employee must show
that employment activity “contributed something substantial to
increase the risk [the employee] already faced in everyday life
because of [his or] her condition.” See id. at 25. That is, the
employee must demonstrate an “additional element of risk in
the workplace [that] is usually supplied by an exertion greater
than that undertaken in normal, everyday life. This extra
exertion serves to offset the preexisting condition of the
employee as a likely cause of the injury . . . .” Id.; see also Provo
City v. Utah Labor Comm'n, 2015 UT 32, ¶ 21, 345 P.3d 1242 (“This
heightened showing of legal cause is necessary to distinguish
those injuries which coincidentally occur at work because a


7. Indeed, if Ackley were seeking benefits for any injuries caused
to her hand as a result of the rupture of the ganglion cyst, the
legal causation analysis for those injuries would be different
from the legal causation analysis for the injuries she sustained as
a result of the fall. With regard to the hand injuries, the question
would be whether gripping a hammer constituted an unusual or
extraordinary exertion not typically encountered in everyday
life. See Allen, 729 P.2d at 25–26. The Commission determined
that it did not, and Ackley does not challenge that
determination.       At   oral    argument,     Ackley’s     counsel
acknowledged that injury to her hand was not part of her claim
for benefits and conceded that insofar as it was, that injury
would have to be analyzed under Allen.



20190806-CA                     10                 2021 UT App 42
                     Ackley v. Labor Commission


preexisting condition results in symptoms which appear during
work hours without any enhancement from the workplace.”
(quotation simplified)).

¶16 But in cases involving workplace falls, as opposed to
other workplace injuries, our supreme court has established a
different framework for demonstrating legal causation—a
framework that differs depending on the cause of the fall. If the
fall is entirely caused by workplace conditions, rather than by
unknown reasons or by reasons personal to the worker, then the
requisite causal link, including legal causation, clearly exists. But
if the fall is caused by unknown reasons—an unexplained fall—
or by reasons personal to the worker—an idiopathic fall—other
rules apply.

¶17 A fall originating from an unknown source is deemed
“unexplained,” and resulting injuries are generally compensable.
See Intercontinental Hotels Group v. Utah Labor Comm’n, 2019 UT
55, ¶ 14, 448 P.3d 1270 (“[I]n unexplained falls at work,
employment constitutes a condition out of which the accident
arises because that particular accident would not have happened
where and when it did if employment obligations had not
required the employee to be walking where he or she was
walking at the time of the accident.”). Indeed, where an
employee falls while at work “for no discoverable reason, the
causation requirement is satisfied because the particular injury
would not have happened if the employee had not been engaged
upon an employment errand at the time.” Id. (quotation
simplified); see also Ross v. Charlotte County Public Schools, 100 So.
3d 781, 782 (Fla. Dist. Ct. App. 2012) (“[W]here an unexplained
fall happens while [an employee] is actively engaged in the
duties of employment, and where there is no other established
basis for the fall, the causal relationship between the
employment and the accident is met.” (quotation simplified)).
That is, in unexplained fall cases, we can infer that the fall
resulted from an employment-related condition and not from the
employee’s personal condition.



20190806-CA                      11                 2021 UT App 42
                   Ackley v. Labor Commission


¶18 “A different rule applies, however, where because of
some non-occupational internal weakness (such as a heart attack,
epileptic [seizure], or fainting spell), an employee falls and
sustains an injury from the fall.” Kennecott Corp. v. Industrial
Comm’n, 675 P.2d 1187, 1191–92 (Utah 1983). A fall originating
from an internal or personal weakness or condition of the
employee is deemed “idiopathic,” and the compensability of
injuries resulting from such a fall depends on whether
employment conditions increased the dangerous effects of the
fall. See id. If the employment does not increase the severity of
the injuries resulting from the fall, then there is no causal link
between employment and the injury, and the injuries are not
compensable. See id.

¶19 The idiopathic fall doctrine was first developed in Utah
jurisprudence in Tavey v. Industrial Commission, 150 P.2d 379
(Utah 1944). In that case, a bookstore employee had a “fainting
spell” and, in falling to the floor, “struck her head against the
lower shelf of a book case.” Id. at 380 (quotation simplified). No
evidence was presented to show that the fainting episode was
brought on by the conditions of employment. Id. The
commission denied compensation because “the injury was not
the result of an accident arising out of or in the course of
employment.” Id. (quotation simplified). Our supreme court set
aside the commission’s decision, concluding that “[a]n injury
sustained by an accidental fall is compensable, although the fall
resulted from some disease.” Id. at 382. The court reasoned that
the employee had suffered an accident while working: “In the
ordinary understanding of the term accident, it is certainly
deemed an accident for a [worker] to unexpectedly fall and
strike her head against the floor or some hard object. Accident is
usually taken to mean an unforeseen happening or unexpected
mishap.” Id. at 381 (quotation simplified). In addition, it
determined,

      Here, there was a fall and a striking of the head
      against a hard object. We hold that there was an



20190806-CA                    12                2021 UT App 42
                     Ackley v. Labor Commission


       injury caused by accident, and that the plaintiff is
       entitled to compensation, regardless of the fact that
       the cause of the fall may have been physical
       weakness or illness unrelated to the duties or
       conditions of the employment. Compensation in
       Utah can not be denied merely because the remote
       cause of the injury was an idiopathic condition not
       due to the employment.

Id. (quotation simplified). 8

¶20 The idiopathic fall doctrine was further developed some
decades later in Kennecott Corp. v. Industrial Commission, 675 P.2d


8. Although Tavey v. Industrial Commission, 150 P.2d 379 (Utah
1944), appears to be the first recognition of the idiopathic fall
doctrine by a Utah appellate court, the decision is not
determinative of the question presented in this appeal. As
explained infra note 9, the Tavey court examined the disjunctive
statute and allowed recovery because Tavey could show she was
injured “in the course of” her employment. Id. at 381 (“[O]ur
statute requires that compensation be paid to a work[er] who is
injured by accident in the course of his [or her] employment,
without requiring that the injury or accident arise out of the
employment . . . .”). Significantly, however, Chief Justice Wolfe’s
concurrence in Tavey appears to have recognized that to meet the
“arising out of” employment prong, an employee would have to
prove that “some hazard peculiar to the industry” caused or
contributed to the injury: “If, except for the employment, the fall,
though due to a cause not related to the employment, would not
have carried the consequences it did, then causal connection is
established between injury and employment, and the accidental
injury arose out of the employment. The employment has
subjected the work[er] to a special danger which in fact resulted
in injury.” Id. at 383 (Wolfe, C.J., concurring) (quotation
simplified).



20190806-CA                     13                 2021 UT App 42
                    Ackley v. Labor Commission


1187 (Utah 1983). In that case, a worker suffered a heart attack,
fell into a settling tank, and drowned. Id. at 1189, 1192. Relying
on the idiopathic fall doctrine articulated in Tavey, the
administrative law judge awarded compensation. Id. at 1189.
Our supreme court allowed the decision to stand, recognizing
the “basic rule” that the “effects of [an idiopathic] fall are
compensable if the employment places the employee in a
position increasing the dangerous effects of such a fall, such as
on a height, near machinery or sharp corners, or in a moving
vehicle.” Id. at 1192 (quotation simplified). 9



9. In 1988, the Utah Legislature amended Utah Code section
34A-2-401(1) from the disjunctive “or” to the conjunctive “and.”
Compare Act of Mar. 13, 1919, ch. 63, § 1, 1919 Utah Laws 154, 158
(“Every employee . . . who is injured . . . by accident arising out
of, or in the course of . . . employment . . . shall be paid . . .
compensation . . . .” (emphasis added)), with Act of Mar. 14, 1988,
ch. 116, § 1, 1988 Utah Laws 532, 532 (“Each employee . . . who is
injured . . . by accident arising out of and in the course of . . .
employment . . . shall be paid compensation . . . .” (emphasis
added)). Importantly, Tavey and Kennecott were decided before
the statute was amended, and in each case, our supreme court
determined that the injuries sustained by the employees were
compensable because the accidents occurred “in the course of”
the employment. Under the terms of the statute at the time,
satisfaction of only one of the requirements was sufficient. See
Tavey, 150 P.2d at 382 (“An accidental injury, during the course
of employment, from an unexplained cause, is compensable
. . . .”); Kennecott Corp. v. Industrial Comm’n, 675 P.2d 1187, 1192
(Utah 1983) (“[U]nder the terms of the statute the accident need
only occur ‘in the course of’ the employment to be compensable
. . . , and [the employee] was in the course of his employment at
the time of the fall.”). The amendment to the conjunctive in the
statute means that an employee must prove both “arising out of”
and “in the course of” to be entitled to benefits. But our supreme
                                                       (continued…)


20190806-CA                     14                 2021 UT App 42
                    Ackley v. Labor Commission


     III. The idiopathic fall doctrine applies to Ackley’s fall.

¶21 Here, the Commission and Ackley agree that the cause of
her fall was a medical condition personal to her. In its order
denying Ackley’s motion to reconsider, the Commission
explicitly recognized, “The cause of the fall was idiopathic in
nature as it was due to risk personal to Ms. Ackley rather than
an unusual or extraordinary exertion required by her
employment.” 10 We determine the Commission erred by


(…continued)
court, in applying the unexplained fall doctrine to the newer
conjunctive statute, determined that the “arising out of” part of
the statute was satisfied where the “particular injury would not
have happened where and when it did but for [the employee’s]
obligation to appear at [the employer’s] offices on the morning
of the accident.” See Intercontinental Hotels Group v. Utah Labor
Comm’n, 2019 UT 55, ¶ 17, 448 P.3d 1270 (quotation simplified).
If anything, the idiopathic fall doctrine requires a stronger causal
link than that required by the unexplained fall doctrine—not
only must the accident have occurred at work, but the
employment conditions must also have contributed to the
severity of the injuries sustained in the fall. We are therefore
confident that the intervening change in the statute—from
disjunctive to conjunctive—did not render inapplicable Tavey
and Kennecott or the idiopathic fall doctrine espoused by those
cases.

10. The Lowe’s brief appears to disagree with the Commission’s
determination by stating, “[T]he accident was not caused from
an idiopathic condition. Rather, the idiopathic condition arose
after [Ackley] gripped the hammer.” But we fail to see the logical
significance of this distinction. Even if the idiopathic condition
manifested itself after Ackley gripped the hammer, that
condition (i.e., the ganglion cyst) nevertheless existed prior to
her gripping the hammer.



20190806-CA                     15                  2021 UT App 42
                    Ackley v. Labor Commission


applying the Allen standard rather than the idiopathic fall
doctrine to these facts and by focusing on the exertion Ackley
undertook in gripping the hammer rather than whether her
work conditions increased the risk she would be injured when
she fell.

¶22 In idiopathic workplace fall situations, there is no exertion
to examine because the personal condition of the employee is
what causes the fall. The affirmative employment contribution
the employee is required to show is not the increased risk of
injury because of the preexisting condition itself but that
workplace or employment conditions aggravate the dangerous
effects of a fall or the injuries that result from it. See Kennecott
Corp. v. Industrial Comm’n, 675 P.2d 1187, 1192 (Utah 1983). Thus,
the inquiry is whether a condition of employment increased the
risk of injury. The reason to consider whether the workplace
conditions enhanced the effects of a fall in the idiopathic context
has much the same purpose as considering whether a
preexisting condition caused the injury in the Allen context: To
avoid making the employer a general insurer, the employee
must show that something other than the preexisting condition
caused the injury or that something about the employment
conditions increased her risk of injury resulting from a fall. See
Allen v. Industrial Comm’n, 729 P.2d 15, 27 (Utah 1986) (noting
that the medical causation requirement prevents “an employer
from becoming a general insurer” of its employees). Without this
increased-risk requirement, an employer is potentially liable to
compensate a worker for idiopathic-fall injuries entirely
unrelated to employment.

¶23 But in idiopathic fall cases, consideration of an exertion is
not part of the analysis precisely because the idiopathic fall
doctrine presumes that something personal to the worker—
rather than external work exertions—caused a worker to fall.
Simply put, if a worker falls due to a greater than normal
exertion at work, then that fall was not idiopathic in nature
because the fall had a cause external to the worker, presumably



20190806-CA                     16                 2021 UT App 42
                    Ackley v. Labor Commission


attributable to the working conditions. But that is not the case
here, where the parties agree that Ackley fell in response to the
pain created by the rupture of her ganglion cyst—a condition
internal and personal to Ackley.

¶24 Moreover, Ackley’s fall obviously was not unexplained.
While working, she gripped a hammer, bursting her cyst and
creating immense pain. She lost consciousness, fell to the floor,
and suffered serious injury. Ackley’s cyst was a preexisting
personal condition—an idiopathic condition—that caused her
fall. Thus, the cause of Ackley’s fall was fully explained. Under
these circumstances, the Commission should have analyzed the
compensability of her injury using the idiopathic fall doctrine.

  IV. Whether work conditions added to the risk of injury is a
              question of fact requiring remand.

¶25 Thus, the question remaining is whether Lowe’s placed
Ackley in a position that increased the dangerous effects of a fall.
In idiopathic fall cases, “injuries . . . ar[i]se out of employment
because work conditions expose[] the employees to an added or
increased risk of injury.” Illinois Consol. Tel. Co. v. Industrial
Comm’n, 732 N.E.2d 49, 54 (Ill. App. Ct. 2000) (Rakowski, J.,
concurring). If it can be shown that the conditions of Ackley’s
employment placed her at an increased risk of suffering injury
from an idiopathic fall, then legal causation is satisfied because
her injury arose out of her employment.

¶26 Lowe’s argues that even if Ackley had an “had an
idiopathic condition” that caused her to fall, she did not fall “in
an area where [she] was at an increased risk of injury, such as
near sharp corners, near heights, or in a moving vehicle.” Citing
Kennecott Corp. v. Industrial Commission, 675 P.2d 1187 (Utah
1983), and Tavey v. Industrial Commission, 150 P.2d 379 (Utah
1944), Lowe’s attempts to distinguish Ackley’s accident from the
accidents described in those cases by pointing out that their
situations involved, respectively, a settling tank and a bookshelf.
Where Ackley sustained her injuries by falling to level ground,


20190806-CA                     17                 2021 UT App 42
                     Ackley v. Labor Commission


Lowe’s argues her fall does not meet the requirements of the
idiopathic fall doctrine. 11

¶27 The record contains conflicting information about
whether Ackley fell to level ground and if other hazards were
around her. Ackley fell when she was attaching stickers to
merchandise that was presumably stored on shelving, a cart, or
some other storage device. She was in the paint department,
apparently near a key-making machine and likely near some
type of merchandise display. But even if she was on level
ground with no other hazards around her, we are not prepared
to adopt a strict legal rule that idiopathic falls to level ground are
not compensable. Rather, whether a fall to level ground presents


11. We note that the Kennecott court specifically stated, “This case
does not present the question, and therefore we need not decide
whether an idiopathic fall to level ground and resulting injuries
are compensable.” Kennecott, 675 P.2d at 1192 n.4. Lowe’s also
cites Helf v. Industrial Commission, 901 P.2d 1024 (Utah Ct. App.
1995), in support of the proposition that a fall to level ground is
not compensable in idiopathic situations. But the analysis in Helf
was limited to medical causation under Allen and examined
whether “the stress, strain, or exertion required by [Helf’s]
occupation led to the resulting injury.” See id. at 1026–27
(quotation simplified) (“We hold that the Industrial Commission
did not err in its determination that Helf failed to establish, by a
preponderance of the evidence, the medical causation portion of
the Allen test.”). In that case, this court did not discuss the
applicability of the idiopathic fall doctrine, and the analysis does
not appear to have focused on the connection between Helf’s fall
and his injuries; rather, it focused on whether Helf’s personal
conditions caused his fall. As Ackley points out, the narrow
scope of the analysis in Helf makes it of limited value in this case
where the Commission and the parties all agree that medical
causation is satisfied because Ackley’s work activities “caused
her to fall and, in falling, to sustain injuries.”



20190806-CA                      18                 2021 UT App 42
                     Ackley v. Labor Commission


an added employment hazard is a factual question to be decided
in the first instance.

¶28 While the workplace conditions were not determinative in
Tavey, the court explicitly stated, “it is certainly deemed an
accident for a [person] to unexpectedly fall and strike her head
against the floor or some hard object.” Tavey, 150 P.2d at 381
(emphasis added). And though the Kennecott court declined to
“decide whether an idiopathic fall to level ground and resulting
injuries are compensable,” see Kennecott, 675 P.2d at 1192 n.4, the
court did not outright reject compensability for idiopathic falls to
level ground, and the manner in which the Kennecott court lists
the conditions that might make a fall dangerous suggests that
the conditions were offered as illustrative examples rather than
an exhaustive list. 12 Whether the condition of a floor or the
surrounding area posed an increased risk of injury or aggravated
the effects of a fall thus presents a factual question not answered


12. It makes little sense to conclude, and our precedent does not
require a determination, that if Ackley had hit her head on some
shelving as she fell, then her claim could be compensable, but
because she had the misfortune of falling all the way to the floor
and striking her head on the concrete, she must be denied
benefits as a matter of law. See Harris v. Ohio Bureau of Workers’
Comp., 690 N.E.2d 19, 22 (Ohio Ct. App. 1996) (Painter, J.,
dissenting) (“I am simply not willing to hold that one who hits
his head on a picnic table in a lunchroom can recover, but if he
falls all the way to the floor he is out of luck.”). While a “distinct
majority of jurisdictions . . . have denied compensation in level-
fall cases, . . . [a] significant minority . . . make awards for
idiopathic level-floor falls.” 1 Lex K. Larson, Larson’s Workers’
Compensation Law § 9.01[4][a] (2019); see also id. § 9.01[4][e] (“One
factual question that figures in a number of cases is whether, in a
level-floor fall to a concrete, tile, or steel surface, the fact of
hardness alone should suffice as the added employment
hazard.”).



20190806-CA                      19                 2021 UT App 42
                    Ackley v. Labor Commission


by the Commission. See Bluml v. Dee Jay’s Inc., 920 N.W.2d 82,
90–91 (Iowa 2018) (stating that the conditions of a floor in
idiopathic fall cases should be considered factually rather than
legally because “the divergence of authority and the presence of
dissenting opinions [on this issue] suggest that reasonable
people can come to different conclusions”). Instead, the
Commission incorrectly focused on the question of whether
gripping the hammer was an unusual or extraordinary exertion
that caused Ackley’s injury. Given that the underlying question
is really a factual one—that is, whether the conditions of
employment increased the employee’s risk—it makes sense for
that question to be decided on a case-by-case basis by the
Commission using the factual record. Accordingly, we
determine that the question of whether employment conditions
increased or aggravated an employee’s risk of injury from
idiopathic falls to level ground is a question to be decided by the
Commission based on the particular facts of each case.

¶29 Thus, because the Commission determined that the cause
of Ackley’s accident was personal in nature, her fall should have
been evaluated as an idiopathic fall, and the Commission should
have examined whether the conditions of the floor and her
surrounding work area contributed to the hazard of her fall and
increased her risk of injury.


                         CONCLUSION

¶30 The Commission erred in not evaluating Ackley’s claim
under the idiopathic fall doctrine. Accordingly, we set aside its
decision and remand with instructions for the Commission to
reconsider Ackley’s claim in a manner consistent with this
opinion.




20190806-CA                    20                 2021 UT App 42